DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 6/23/2022.
Applicant’s election without traverse of group II in the reply filed on 8/17/2020 is acknowledged.
Claims 1-6, 9, 11-12, 14-16, 18-20, 25, 27, 30-31, 36, 43-44  are pending.  Claims 7-8, 10, 13, 17, 21-24, 26, 28-29, 32-35, 37- 42 have been cancelled.
Claims 1-6, 9, 11-12, 14, 25, 27, 30-31, 36 are withdrawn as being drawn to a nonelected invention. 
The following rejections are maintained with response to arguments following. 
This action for Claims 15-16, 18-20, 43-44 is final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15, 18-19, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) in view of Denniff et al (Anal Chem 2014 cited on IDS).  
With regard to claim 15, Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph). Soulier et al. teaches detection with ELISA (p. 1088 last para).  Soulier et al. teaches detection of the NS5 region with the antigens (1092 last para).  
With regard to claim 18, Soulier et al. teaches detection using dried whole blood (p. 1088 1st column 2nd paragraph). 
With regard to claim 19, Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   
With regard to claim 43, Soulier et al. uses samples from patients who have HCV infection (p. 1088 serum samples). 
DBS sampling (which is used by Soulier) was known in the prior art.  Soulier et al. does not teach using an absorbent tip or the amount of the sample.
With regard to claim 15, Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips and that the samples can be less than 20ul  (p. 8489 1st column and 8490 2nd column last 2 paras).  Dennif et al teaches that the election probes is automated because, Denniff et al. teaches to aid in automation of the extraction process the VAMS sampler was designed to be compatible with a number of robotic liquid handling pipetting system (p. 8491 2nd column 1st paragraph). 
With regard to claim 44, Denniff et al. teaches that the tips which had absorbed the blood were dried for a minimum of 2 hours at room temperature (p. 8490 2nd column last full paragraph).  
It would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use a known DBS sampling technique of Denniff et al. with the intended outcome of isolating a blood sample from a patient.    Denniff et al. teaches that the use of absorbed tips can allow for blood to be absorbed, dried and detected for microdetecting (p. 8490 last 2 paragraphs) and as such is a known isolation methodology in the art for blood sampled so that the sample can be later eluted and examined.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  
The reply asserts that the 50 ul of Soulier used is much larger than the microsampling claimed  and one would not be motivated to reduce the dried sample by at least 40% to arrive at the claimed volume (p. 10)  The reply that Denniff does not overcome this issue  as Dennif measures entirely different analytes and different methods of detection (p. 10-11). The reply asserts that Denniff does not include any viruses let alone HCV (p. 11).  
These arguetmsn have been reviewed but have not been found persuasive.
The reply appears to be asserting that the recited references do not teach microsampling to detect HCV.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips and that the samples can be less than 20ul  (p. 8489 1st column and 8490 2nd column last 2 paras).  As such one would be motivated to modify Souiler to use microsampling (e.g. low volume) in order to provide samples that do not require a large sampling quantity.  The ordinary artisan would have a reasonable expectation as Denniff et al. teaches that one can use the sampling process for bioanalysis (p 8494 last paragraph).  The ordinary artisan would there for be motivated to collect blood samples in a microsampling methodology in order to use the blood sample collected to isolate and perform analysis for determination of the presence or absence of an antiHCV antibody in the sample of Souiler which is a sample from an HCV patient and therefore would have a sample that would react to the antibody.  
With regard to the arguments that the sampling is much larger in Souiler than is claimed and then is used by Denniff, the concept of using different size sampling, absent secondary considerations, is routine experimentation in the art.  Denniff et al. teaches that one can use these microsampling techniques makes the collection easier and simplifies the work flow within the bioanalytical laboratory (p. 8494 last paragraph).  The ordinary artisan would have a reasonable expectation that one can sample any known sampling including the microsampling with the expectation of being able to dry biological fluid needed for isolation and detection in a biochemical setting.  It is noted that the claims do not require any particular assay other than the being able to contact the sample with an antigen and detect the presence of an anti HCV antibody.  The volume of sample therefore appears to be a design construct, as Denniff teaches that the use of the microsampling allows for ease of analysis it would be obvious to use this method in order to obtain fluid from a patient.  The reply further appears to be asserting that one would not have a reasonable expectation that antigen/antibody detection could be performed in a small sample, however, even in the specification the microsampling is performed with a commercially available device of the MITRA tip (p. 2).  As such it would be well within the skill of the ordinary artisan to use a known sampling device to obtain a blood sample from a patient.  

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) and Denniff et al (Anal Chem 2014 cited on IDS) as applied to claims 15, 18-19 and in view of Christensen et al. (US Patent Application Publication 2012/0003643 Jan 2012).
Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph).  DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  
	Although Soulier and Denniff et al both teach solutions with PBS (1093 Soulier and P. 8490 Denniff), neither teach the combination of PBS and BSA.
	With regard to claims 20, Christensen et al. teaches taking blood samples and eluting with PBS and 0.5% BSA (para 158).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Soulier and Denniff to use a known solution to elute genomic material from a blood sample such as the one taught by Christensen et al.  The ordinary artisan would be motivated to use any known extraction solution of the finite number of solutions used in samples to isolate genomic material with the reasonable expectation that the extraction solution (including PBS and BSA) will isolate the genomic material from the sample.  
Response to Arguments
	The reply does not provide any other arguments for the rejection other than the arguetmsn addressed above. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) and  Denniff et al (Anal Chem 2014 cited on IDS) as applied to claims 15, 18-19 and in view of Bahl et al. (US Patent Application Publication 2003/0049608 March 13, 2003).
Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph).  DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  
	Although Soulier and Denniff et al both a method wherein the detection is done to determine the presence or absence of NS5, the combination does not teach detection of the presence or absence of c22-3, c200 and NS5
	With regard to claim 16, Bahl et al. teaches a method wherein combination assays are used for the detection of HCV (abstract and para 8).  Bahl et al. teaches that a combination assay can be used to detect c2203, c200 and NS5 (para 8 and 12).
	Therefore it would be prima facie obvious at the effective time of filing to modify the method of Soulier and Denniff to perform a combinational assay as taught by Bahl et al. in order to determine the presence of known markers in HCV.  The ordinary artisan would have a reasonable expectation of success as Bahl et al. teaches that combinational assays can be used to detect multiple antigens and the method of Soulier and Denniff et al. teach that eluted fluid can be used for detection. 
Response to Arguments
	The reply asserts that Bahl teaches combinations of antigens that are 3000 times larger than the sample quantity claimed (p. 11).  
	These arguments have been reviewed but have not been found persuasive. 
	The reply appears to be arguing the sampling volume used by Bahl is 3000 times larger than what is claims in claim 15.  However, sampling volume appears to be a construct of the amount of blood fluid sample one starts with in the method.  In microsampling methodology as taught by Denniff it would be obvious that the amount of reagents used for analysis would be modified based upon the starting sample used.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634